Title: From George Washington to François-Jean de Beauvoir, marquis de Chastellux, 4 January 1782
From: Washington, George
To: Chastellux, François-Jean de Beauvoir, marquis de


                  
                     My dear Chevr
                     Philadelphia Jany 4th 1782
                  
                  I cannot suffer your old acquaintance Mrs Custis to proceed to Williamsburg without taking with her a remembrance of my friendship for You.
                  I have been detaind here by Congress to Assist in making the necessary Arrangements for next campaign, and am happy to find so favourable a disposition in that body to prepare vigorously for it.  They have resolv’d to keep up the same number of Corps as Constituted the army of last Year, And have call’d Upon the States in a pressing manner to compleat them.  Requisitions of money are also made, but how far the abilities and inclination of the States individually will coincide with the demands, is more than I am Able at this early Period to inform You.  A further Pecuniary aid, from your Generous Nation, and a decisive Naval force Upon this Coast in the latter end of May, or begining of June—Unlimited in its Stay and Operations—would Unless the resources of Great Britian are inexhaustible, or she can form powerfull Alliances, bid fair to finish the War in the Course of Next Campaign (if she means to Prosecute it) with the ruin of that people.  The first, that is, an Aid of Money, Would enable our Financier to support the expences of the War with ease and Credit.  Without Anticipating or deranging those Funds which Congress are endeavouring to Establish and Which will be productive—tho’ they are slow in the Operation.  The second, a Naval force Superiority would compel the Enemy to draw their whole force to a point, which would not only be a disgrace to their Arms, by the relinquishment of Posts and Stakes which they affect to have conquer’d but might eventually be fatal to their Army—Or by attempting to hold these, to be Cut off in detail—So that in either case, the most important good Consequences would result from the Measure.
                  As you will have received in a more direct channell than from me, the news of the Surprize and recapture of St Eustatia by the Arms of France, I shall only congratulate you on the Event, and add, that it marks in a striking point of view the Genius of the Marquis de Boulli Bouillé, for Enterprize and for Intrepidity in resources in difficult circumstances; his conduct upon this Occasion does him infinite honor.
                  Amid the numerous friends who would rejoice to see you at this place, none (while I stay here) could give you a more sincere and cordial Welcome than I should.  Shall I Entreat You to Present me to the Circle of Your friends in the Army Around You, With all that Warmth and Attachmt of the Purest friendship and regard.  I have the honour to be Dr Sir Your Affectate Humble Servt
                  
                     Geo: Washington
                  
                  
                     Copy, ScC.
                  
               